I dissent because I believe it was incumbent on the trial judge to recuse himself in the circumstances, rather than casting upon counsel the duty to institute formal disqualification proceedings as the majority would require. Canon 3(C)(1)(c)(i) requires a judge to disqualify himself in a proceeding in which the judge has a financial interest or any other interest that could be substantially affected by the outcome of the proceeding. If the parties agree, in writing, that the judge's relationship is immaterial or that the judge's disqualification should be waived, Canon 3(D) requires the written agreement to be incorporated in the record.
The judgment in this case hinges on the court's assessment of the credibility of a witness disclosed to be in a multiple contractual relationship with the judge. Prior to the presentation of evidence, the judge knew that this witness would testify. However, it was not until after plaintiff rested his case in chief and *Page 164 
defendant called his witness to the stand that the judge disclosed his relationship with that witness.
The central issue in this case was whether the Paulding-Putnam's repairs were faulty or whether Kuhlman's contractor, the witness with whom the judge had a financial relationship, caused additional damage to the exposed wires during the completion of the pool. The contractor stated that his company severed the wires in two places and denied being the cause of Kuhlman's subsequent electrical problems. However, Paulding-Putnam's witness testified that the second fault occurred approximately twelve feet from the original repaired conductors. Furthermore, Paulding-Putnam's witness testified that the second fault was probably attributable to damage to the insulation of exposed wires.
Because the judge had to assess the credibility of these two witnesses, one with whom he shared a contractual relationship, the impropriety by conflict of interest arising from financial basis is apparent. Consequently, I would affirm appellant's first assignment of error and reverse the judgment of the Putnam County Court of Common Pleas.